Citation Nr: 1103243	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  08-21 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2002) 
for the amputation of the 4th and 5th toes of the right foot as a 
result of treatment received at a Department of Veterans Affairs 
(VA) medical center from February 2006 to May 9, 2006.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active military service from December 1969 to May 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from a February 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Louis, 
Missouri.  The issue was originally stated with regard to 
treatment in February and March 2006.  Upon review of the claims 
folder, the Board finds that the issue should be more 
comprehensively stated as treatment from February to May 9, 2006. 

This matter was previously before the Board in April 2010 and was 
remanded for further development.  It has now returned to the 
Board for further appellate consideration.  The Board notes that 
in its April 2010 Remand, it directed the Appeals Management 
Center (AMC) to request VA's Regional Counsel to provide copies 
of any documentation developed in association with the Veteran's 
Federal Tort Claims Act (FTCA) claim, if filed, and any such 
documentation be incorporated into the Veteran's VA claims 
folder.  A September 2010 VA report of contact reflects that the 
Regional Counsel was contacted and that she stated that she was 
unable to provide any documentation.  It was also noted that she 
reported that the Veteran filed an FTCA claim in September 2006, 
and the claim was denied in June 2007.  A September 2010 
electronic mail record from the Department of Veterans Affairs 
Office of Regional Counsel included a copy of a Department of 
Veterans Affairs General Counsel memorandum, dated in August 
2009.  The memorandum reflects that, in light of the privileged 
nature of the material in Regional Counsels' and General 
Counsel's files prepared for handling tort claims, either 
administratively or in litigation, the office will not provide 
such materials to the AMC.  Based on the foregoing, the Board 
finds that the AMC has substantially complied with its remand. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A VA opinion with respect to the issue on appeal was obtained in 
September 2007, with an addendum in June 2008.  38 C.F.R. 
§ 3.159(c)(4).  When VA undertakes to provide a VA opinion, it 
must ensure that the opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board finds that the VA opinion 
obtained in this case is not adequate, and that another VA 
opinion is warranted.

The evidence of record reflects that on March 23, 2006 the 
Veteran presented to a VAMC with complaints of pain and swelling 
in the right 5th toe for the past 3 to 4 days after hitting it on 
a table leg.  Upon assessment, there was no noted swelling or 
open areas.  There was redness in the web spaces.  A March 28, 
2006 VA medical record reflects that on March 27, 2006, the 
Veteran had been mailed a seven day supply of the antibiotic 
Ciprofloxacin, but that the Veteran telephoned the VAMC regarding 
not having antibiotics.  He was advised to come to the pharmacy 
that day, March 28, 2006, to pick up a partial supply of 
Ciprofloxacin and to start the medication as soon as possible.  
The evidence of record does not reflect if Ciprofloxacin was 
initially prescribed on the date of the Veteran's visit on March 
23, 2006, or if it was prescribed on March 27, 2006 subsequent to 
some type of consultation.  The Board finds that the AMC should 
attempt to obtain any records from March 22, 2006 through March 
27, 2006 not already associated with the claims file, to include 
any reference to prescriptions.

Private medical records dated March 30, 2006 reflect that the 
Veteran presented with complaints of right 5th toe pain.  The 
clinical impression was contusion of the right 5th toe.  The 
Veteran was discharged with instructions to use ice and elevate 
the foot, wear an orthopedic shoe, and take Naproxen.  A 
radiology report reflects that the standard views failed to 
reveal evidence of abnormality.  The diagnosis was negative.  The 
Board notes that the Veteran has stated that he was diagnosed 
with a hairline fracture of the right fifth toe; however, the 
records are negative for such a finding.  The AMC should request 
the Veteran to provide all such evidence if he has any of a 
hairline fracture.

A March 31, 2006 VA medical record reflects that the Veteran 
telephoned the VAMC and was scheduled for an appointment for 
April 4, 2006.  There is no evidence of record regarding this 
appointment.  The AMC should attempt to obtain all records 
regarding the April 4, 2006 appointment, to include whether it 
was cancelled, whether the Veteran failed to show, or whether the 
Veteran was seen. 

An April 12, 2006 VA podiatry consult record reflects that the 
Veteran had received his antibiotics in the mail and took the 
first dose but "then he had a seizure and lost the rest of the 
[prescription]."  The VA clinician should opine as to what, if 
any, effect the Veteran's failure to take the prescribed seven 
day dosage of antibiotics had upon his toes.  See 38 C.F.R. § 
3.361(c)(3).  

On April 12, 2006, radiographic evidence was negative for 
osteomyelitis, a fracture, or subluxation.  A culture was taken.  
VA medical records indicate treatment on April 13, 14, and 18th.  
An April 19, 2006 VA medical record reflects that the Veteran's 
culture grew pan-susceptible strep viridans and penicillin-
susceptible enterococcus.  Based on these results, the drug, 
Augmentin was prescribed, in addition to continued use of 
Ciprofloxacin, to cover the enterococcus.  The VA clinician 
should consider whether VA failed to timely diagnose and properly 
treat the disease or injury and if such failure, if any 
proximately caused the continuance or natural progress. See 38 
C.F.R. § 3.361(c)(2).  

VA medical records indicate treatment on April 21, April 26, May 
1, and May 3, 2006, to include cleaning, debriding, and dressing 
the toe area.  May 3, 2006 VA medical records reflect a diagnosis 
of dry gangrene of the right foot and right toe with necrotic 
tip, with ulcer on medial aspect of toe with pink tissue on the 
4th and 5th digits.  A May 4, 2006 VA medical record reflects the 
opinion of the clinician that the Veteran would need 
disarticulation of the 4th and 5th digits.  On May 9, 2006, the 
Veteran's right 4th and 5th digits were amputated at the VAMC.

In his June 2008 VA medical opinion, the clinician noted that the 
Veteran was diabetic.  The evidence of record does not reflect 
that the Veteran is diabetic.  None of the Veteran's records 
which list his medical conditions note a diagnosis of diabetes.  
A May 9, 2006 psychiatry note reflects a diagnosis of "glucose 
intolerance".  A May 11, 2006 VA clinician dietitian note 
reflects "[the Veteran] denies [diagnosis] of [diabetes 
mellitus] and there is not a [diagnosis] in chart problem list; 
question diabetic diet order."  A May 2006 discharge note 
reflects under the title "Discharge Dietary Instructions": 
diabetic.  The Board finds that the AMC should attempt to obtain 
all VA medical records from approximately one year prior to the 
initial February 2006 foot examination through May 2006 which may 
indicate that the Veteran has been evaluated for, treated for, or 
diagnosed with, diabetes, and associate such records, if any, 
with claims file.

The records reflect that in February 2006, the Veteran had 
presented to the VAMC and a private hospital with complaints of 
stepping on a piece of glass with his right foot.  In his June 
2008 VA medical opinion, the clinician stated, "you have two 
separate injuries, a foreign body in the foot, which started the 
whole thing, and then a second blunt trauma to the right fifth 
toe in a diabetic . . ."  The Board finds two problems with the 
clinician's statement.  First, as noted above, the evidence does 
not reflect that the Veteran is a diabetic.  Second, the February 
18, 2006 x-ray report of the right foot indicates a round opacity 
in the dorsal soft tissues overlying the metatarsal.  However, 
the report also states, in an addendum, "according to the notes 
on the patient's computer system, the laceration was in the 
plantar aspect of the foot.  The opacity in the dorsal soft 
tissues is not related to the laceration and is likely related to 
prior trauma".  Thus, it is not clear that the VA clinician was 
aware of the full contents of the radiology report in rending his 
opinion.  Therefore, a supplemental opinion which addresses this 
radiology addendum is warranted.

Based on the foregoing, the Board finds that a remand is 
warranted to obtain the above noted records, and a supplemental 
medical opinion which addresses the above stated Board concerns.  
The examiner should opine as to whether the evidence shows that 
the hospital care, medical or surgical treatment, or examination 
resulted in the Veteran's additional disability.  

Finally, the Board notes that the Veteran should be provided with 
the VCAA notice requirements regarding the assignment of an 
effective date and disability rating in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).


Accordingly, the case is REMANDED for the following action:

1.  Issue the Veteran and his 
representative VCAA notice of the 
requirements for assignment of a 
disability rating and effective date, if 
an award is granted, in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), and any other applicable legal 
precedent.

2.  Request the appellant to complete and 
return a provided VA Form 21-4142, 
Authorization and Consent to Release 
Information, for any medical treatment 
facilities in which he was treated for a 
hairline fracture of the toe, and/or 
treated for diabetes mellitus, from 2005.  
After obtaining a completed VA Form 21-
4142, the AOJ should attempt to obtain any 
pertinent medical records, to include 
radiology records.   

3.  Attempt to obtain all VA medical 
records from February 1, 2005 to May 31, 
2006 regarding the Veteran, to include 
records which may indicate that the 
Veteran has been evaluated for, treated 
for, or diagnosed with, diabetes; 
records from March 22, 2006 through 
March 27, 2006 not already associated 
with the claims file, to include any 
reference to antibiotic prescriptions; 
and all records regarding an April 4, 
2006 appointment, to include whether it 
was cancelled, whether the Veteran 
failed to show, or whether the Veteran 
was seen.  

4.  After associating any newly obtained 
records with the claims file, make 
arrangements with the June 2008 
clinician if available, or an 
appropriate VA clinician of relevant 
expertise, to provide a supplemental 
medical opinion in this case.  The 
clinician should review the claims file, 
to include this remand, and should note 
such in the opinion.

The clinician should provide an opinion 
as to whether VA failed to exercise 
the degree of care that would be 
expected of a reasonable health care 
provider, and if so whether 
carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on VA's 
part in furnishing hospital care, 
medical or surgical treatment, or 
examination proximately caused 
additional toe disability.

In this regard, the clinician should 
specifically opine as to whether the 
timing of VA's diagnosis and treatment 
of the Veteran's toe disability 
proximately caused the continuance or 
natural progress of the disease.  If 
possible, the clinician should opine 
as to how a delay in diagnosis and 
treatment, if any, affected the 
outcome of the Veteran's disease.  
If it is not possible to determine 
approximately when the Veteran's 
infection began, the clinician 
should explain why it is not 
possible. 

The clinician should consider all of the 
evidence of record, to include the 
Veteran's private medical records and 
radiology reports, and the Veteran's 
statement that he only took the 
first dose of the seven day 
prescribed antibiotic.  (See April 
12, 2006 VA podiatry consult.)  The 
VA clinician should opine as to 
what, if any, effect the Veteran's 
failure to take the prescribed seven 
day dosage of antibiotics had upon 
his toes.  If the VA clinician's 
opinion is based on the premise that the 
Veteran had diabetes mellitus at the 
time of his treatment in 2006, prior to 
his amputations, the clinician should 
cite to the pertinent medical records of 
evidence which support such a diagnosis.  
The Clinician should consider the 
February 2006 radiology addendum 
report that opacity in the dorsal 
soft tissues is not related to the 
laceration and is likely related to 
prior trauma.  

The clinician is requested to provide a 
complete rationale for his or her 
opinion, as a matter of medical 
probability, based on his or her 
clinical experience, medical expertise, 
and established medical principles

5.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issue on 
appeal.  If the benefit sought on 
appeal is not granted, the RO should 
issue a supplemental statement of the 
case and provide the Veteran and his 
representative with an appropriate 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


